WALKER, J.
Ivory Epps died intestate on or about the 19th day of September, Í930. At the time of his death there was in force and effect on his life a life insurance policy in the sum of $210, with the American National Insurance Company, in which Viney Nash was named beneficiary. She had no insurable interest in his life. Ada Bradley, plaintiff below, was the aunt of the deceased. Doll Epps was his father. Dixon Ford was the duly appointed administratrix of his estate. This suit was a contest among Ada Bradley, the aunt, Doll Epps, the father, Viney Nash, the named beneficiary, and Dixon Ford, the administratrix, for possession of the proceeds of this insurance policy. On allegations of interpleader the insurance company tendered into court the amount due on the policy.
On the facts stated the judgment' of the lower court awarding the administratrix the possession of the proceeds of the policy less certain specific items of cost named in the judgment was correct. Article 3314, R. S. 1925; Finn v. Metropolitan Life Ins. Co. (Tex. Civ. App.) 16 S.W.(2d) 922, 924; same case by Commission of Appeals, 39 S.W.(2d) 836.
The judgment of the lower court is in all things affirmed.